Concurring Opinion by
Mr. Justice Moschzisker :
While I did not concur in Gottschall v. Campbell, 234 Pa. 347, or in Com. v. Hopkins, 241 Pa. 213, yet, we decided in those cases that a court of the general character of the one under consideration could lawfully be created, that the act then before us was constitutional and that thereunder certain jurisdiction always before that time exercised by the judges of the Common Pleas sitting in the Quarter Sessions could be transferred to and vested exclusively in the new Allegheny County Court, — thus holding that the judges of the Common Pleas could in this manner be absolutely deprived of powers and jurisdiction, and that the jurisdiction of the Quarter Sessions of that county could be made to differ *612from that of all other courts of the same grade in the State, notwithstanding Section 26, of Article Y, of the Constitution. In other words, we expressly ruled that for court purposes Allegheny County was in one legislative class and Philadelphia in another, and, in effect, that the jurisdiction of a court need only be uniform with that of other courts of the same grade in the county or counties constituting the class in question; further, that the jurisdiction theretofore vested in the judges of the Common Pleas might be transferred to a new tribunal created by the legislature, without providing for appeal to the former court or to any other court in which Common Pleas judges had power to preside.
To my mind, according to the organic law as we have construed it, the provisions of the Constitution here claimed to have been broken, could only be made to apply to the present situation by holding the new Municipal Court to be a tribunal of the same grade as the Court of Common Pleas in the County of Philadelphia, and this cóurt is practically unanimous in the opinion that that proposition is not tenable; therefore, since the tribunal created by the act before us is not on a grade with any other court within the classified territory in which it is located, the conclusion necessarily follows that it is not required to be “uniform in organization, jurisdiction and powers” with any established standard; hence, the appellant’s principal ground of attack is eliminated from the case.
It is settled' in Pennsylvania that the doctrine' of stare decisis applies to and controls constitutional questions so long as the original cases are not formally overruled : Kilpatrick v. Com., 31 Pa. 198, 214, 215; Com. v. Nat. Oil Co., 157 Pa. 516, 523; In re Application of Judges, 64 Pa. 33, 38; Morgan v. Reel, 213 Pa. 81, 86, 88. In its main features the statute in question is . consistent with, and the legislation .simply follows the logic of, our decisions in the Allegheny County Court cases. Although the construction there' placed upon the *613organic law of the State may not accord with my own view, yet, while those authorities remain they must be read with the Constitution as though part of it, and their binding force and effect cannot properly be questioned by anyone, least of all by a member of the court that announced them; therefore, under the doctrine of stare decisis, and upon that ground alone, I concur in the present judgment.
Mr. Justice Mesteezat and Mr. Justice Stewart, dissent.